         Case 1:20-mc-00171-PKC Document 1-1 Filed 03/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re Petition of                                    Civil Action No. 1:20-mc-171

UNION FENOSA GAS, S.A.

For an Order to Take Discovery from The Bank
of New York Mellon Corporation Pursuant to 28
U.S.C. § 1782 in Aid of a Foreign Proceeding


         - i>OSIID ORDER GRANTING PETITIONERS' EX PARTE PETITION FOR
                JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782


        THIS CAUSE came before the Court upon the Ex Parte Petition of Union Fenosa Gas,
S.A. ("Petitioner") for an Order to Take Discovery Pursuant to 28 U.S.C. § 1782 in Aid of a
Foreign Proceeding (the "Petition") which seeks documentmy and testimonial evidence from
The Bank of New Yodc Mellon Corporation for use in judicial proceeding before the
Commercial Court, Queen's Bench Division of the Courts of England and Wales.

       The Court, having considered the papers on file and submitted herewith, and good cause
appearmg:

   HEREBY GRANTS the Petition.

   It is HEREBY ORDERED that Petitioner is granted leave to issue subpoenas seeking the
production of documents and deposition testimony in substantially the same form attached as
Exhibit A to the Petition.

                                                                      IT IS SO ORDERED.
            / 1~    11-20
Dated:-~'!
       _ _ _ _ _ __




                                                      UNITED STATES DISTRICT JUDGE
